UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-8169


ELVIS JOSEPH AMARAME,

                  Plaintiff - Appellant,

             v.

MATTHEW B. HAMIDULLAH, Warden, in his individual capacity;
ROBERT GATES, in his individual capacity; JOSEPH OWENS, in
his individual capacity,

                  Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry F. Floyd, District Judge.
(6:07-cv-02775-HFF-WMC)


Submitted:    April 21, 2009                   Decided:   May 8, 2009


Before TRAXLER, GREGORY, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Elvis Joseph Amarame, Appellant Pro Se. Beth Drake, Assistant
United States Attorney, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Elvis     Joseph    Amarame        seeks   to   appeal    the    district

court’s order accepting the magistrate judge’s recommendation to

grant in part and deny in part Defendants’ motion to dismiss

Amarame’s complaint.           This court may exercise jurisdiction only

over    final     orders,      28    U.S.C.       § 1291      (2006),   and     certain

interlocutory and collateral orders, 28 U.S.C. § 1292 (2006);

Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp.,

337 U.S. 541 (1949).                The order Amarame seeks to appeal is

neither     a    final    order      nor    an     appealable     interlocutory       or

collateral order.          Accordingly, we dismiss the appeal for lack

of jurisdiction.          We dispense with oral argument because the

facts   and     legal    contentions       are     adequately    presented      in   the

materials       before   the     court     and    argument     would    not    aid   the

decisional process.

                                                                              DISMISSED




                                            2